Matter of Ettelt v Ettelt (2021 NY Slip Op 03744)





Matter of Ettelt v Ettelt


2021 NY Slip Op 03744


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


545 CAF 20-00587

[*1]IN THE MATTER OF GREGORY D. ETTELT, PETITIONER-APPELLANT,
vBILLIE J. ETTELT, RESPONDENT-RESPONDENT. 


PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-APPELLANT. 
KACIE M. CROUSE, UTICA, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Herkimer County (Anthony J. Garramone, J.H.O.), dated February 4, 2020 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition seeking to modify a prior order of custody and visitation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 6, petitioner father appeals from an order that dismissed his petition seeking to modify a prior order of custody and visitation. Contrary to the father's contention, we conclude that Family Court did not abuse its discretion in dismissing his petition without conducting a hearing. "A hearing is not automatically required whenever a parent seeks modification of a custody [or visitation] order" and, here, the father failed to "make a sufficient evidentiary showing of a change in circumstances to require a hearing" (Matter of Di Fiore v Scott, 2 AD3d 1417, 1417-1418 [4th Dept 2003] [internal quotation marks omitted]; see Matter of Williams v Reid, 187 AD3d 1593, 1594-1595 [4th Dept 2020]; Matter of Fowler v VanGee, 136 AD3d 1320, 1320 [4th Dept 2016]).
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court